Owen, J.
The plaintiff, Herbert Baer, was a real-estate broker and the associate of Karl Elbinger, who is the plaintiff in the case of Elbinger v. Capitol & Teutonia Co., decided herewith (ante, p. 163, 242 N. W. 568). The action is brought by the plaintiff to recover on a promissory note executed by the defendant in part payment of services rendered by Baer in association with Elbinger in the leasing of certain premises owned by the defendant. The facts involved and the questions presented in this case are identical with those considered in the Elbinger Case. The decision in the Elbinger Case is conclusive of this and requires an affirmance of the judgment.
By the Court. — Judgment affirmed.